Citation Nr: 1111443	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint (right thumb disability) prior to October 27, 2008 and a compensable rating from February 1, 2009.

2.  Entitlement to service connection for a right knee disability, also claimed as secondary to service-connected bilateral foot disabilities.

3.  Entitlement to an initial compensable rating for residuals of a right wrist injury with chronic subluxation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1981 to August 1981, May 1982 to July 1982 and again from May 1985 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) following a March 2009 decision from the United States Court of Appeals for Veterans Claims (CAVC) vacating a Board decision rendered in June 2006.  This matter was originally on appeal from September 2002 and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran had a hearing before the Board in January 2006 and the transcript is of record.

The case was brought before the Board in July 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.

In a June 2010 statement, the Veteran raised multiple new claims, to include entitlement to service connection for multiple joint arthritis, a stomach condition, a mental disorder, claimed as secondary to his service-connected disabilities, a right hand disorder, a right eye disorder, a back disorder, a right hip disorder, bilateral ankle disorders and a left knee disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The right knee and right wrist issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Prior to February 15, 2007, the Veteran's right thumb disability was manifested by subjective complaints of pain and functional loss, but with no objective confirmation of loss of motion, arthritis, unstable ligaments or muscle loss.

3.  From February 15, 2007, the Veteran's right thumb disability was manifested by  arthritis of the MP joint, confirmed by x-ray, loss of motion and pain.


CONCLUSION OF LAW

1.  Prior to October 27, 2008 and from February 1, 2009, the criteria for compensable disability rating for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint (right thumb disability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003 (2002) (2010); DC 5228 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in August 2002, September 2004 and November 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2009 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2004, 2009 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  Thus, the Board concludes the examinations in this case are adequate upon which to base a decision.

Therefore, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Increased Rating (Right Thumb)

The Veteran claims he is entitled to a compensable rating for his right thumb because his right thumb has increasingly interfered with his ability to write, type, grasp objects or maneuver objects with his right (dominant) hand.

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, which is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained below, staged ratings are assigned here to reflect the change in severity of the Veteran's right thumb disability during the appellate time frame. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Initially, the Board notes that this claim stems from a claim dated in May 2002.  The date is significant because the rating criteria for evaluating impairment of a single finger were amended by regulatory changes in July 2002, effective as of August 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002) (single finger impairments).  

Accordingly, the Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.  However, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

In this case, prior to August 2002, the only diagnostic code applicable specifically relevant to thumb disabilities was DC 5224, for ankylosis of the thumb.  A compensable disability rating, therefore, was only awarded where a right thumb disability resulted in the thumb joint being ankylosed (or "frozen") either in a "favorable" position (rated as 10 percent disabling) or "unfavorable" position (rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5224 (2002).  The Board notes, however, that a veteran could also be awarded a compensable rating if the joint disability was manifested by x-ray confirmation of arthritis and otherwise non-compensable amount of objectively confirmed limited motion.  See 38 C.F.R. § 4.71a, DC 5003 (2002).

The RO did not explicitly consider or advise the Veteran of the old regulations pertaining to single finger impairments. When the Board addresses an issue that was not addressed by the RO, consideration must be given to whether the Veteran will be prejudiced by the Board's consideration of the issue in the first instance. See VAOPGCPREC 16-92 (1992).  Here, the Board concludes that even though the Veteran has not been provided notice of the statutory and regulatory changes for single finger impairments, his due process rights are not violated by this Board decision.  As will be explained more thoroughly below, neither version of the single finger regulation is more favorable to his claim.  Rather, as will be discussed below, the Board is awarding a higher rating premised under DC 5003 for part of the appellate time frame, which was in effect both prior to and after August 2002.  No other increased rating can be granted under the old or new single finger impairment disability codes.  Finally, the Board finds no prejudice because the review here is more thorough than that of the RO, since the RO did not explicitly consider the old and new rating criteria of single finger impairments. 

As indicated above, under both the old and new criteria, Diagnostic Code 5003 for degenerative arthritis calls for a 10 percent rating where there is x-ray evidence of arthritis a major joint or group of minor joints and some objectively observable limited motion although not compensable limited motion in and of itself.  See 38 C.F.R. § 4.71a, DC 5003 (2002) (2010) (emphasis added). The interphalangeal, metacarpal and carpal joints of the upper extremities are considered minor joints. 38 C.F.R. § 4.45.

In contrast, prior to August 2002, the only diagnostic code specifically allowing for a compensable rating for a thumb disability was DC 5224, for ankylosis of the thumb.  

From August 2002, the rating criteria under DC 5224 (ankylosis of the thumb) stayed the same, but the new DC 5224 also calls for consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a, DC 5224 Note.  

Also from August 2002, new diagnostic codes were added to compensate limitation of motion of individual digits.  DC 5228, for limitation of motion of the thumb, assigns a 10 percent rating, regardless of whether the afflicted thumb is on the dominant or non-dominant hand, where there is limitation of motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted where the gap is more than two inches (5.1 cm.).  38 C.F.R. § 4.71a, DC 5228.

The Veteran underwent surgery for his thumb in October 2008.  The Veteran was awarded a temporary total rating from October 27, 2008 to January 31, 2009.  

From May 2002, the time the Veteran filed his claim, until a VA outpatient treatment record dated February 15, 2007, the medical evidence was largely unremarkable for any objectively confirmed manifestations.  Rather, there are complaints in the VA outpatient treatment records of pain, weakness and limited movement, but objective examinations were largely normal. 

For example, the Veteran was afforded a VA examination in May 2004.  The examiner noted the Veteran's history of surgical treatment in the military and thereafter in 1994.  At the time of the examination, the Veteran complained of pain and an inability to maneuver objects with his right hand.  Despite these complaints, the Veteran's thumb was observed to have normal and painless range of motion, with no change on repetition.  The thumb had no swelling or deformity and, although the Veteran complained of an inability to grasp objects, the examiner did not objectively observe weakness.  Indeed, the examiner found the Veteran to have stable ligaments.  VA outpatient treatment records prior to February 2007 similarly indicate a virtually non-symptomatic right thumb condition.  

On February 15, 2007, however, the Veteran complained of pain, multiple surgeries in the past and muscle weakness.  The VA physician at that time found the Veteran again to have full range of motion, but with mild muscle weakness and chronic joint pain.  An x-ray at that time revealed a degenerative cyst at the base of the thumb.  A few months later, in June 2007, an x-ray revealed osteoarthritis of the right thumb.  The Board notes prior x-rays did not specifically indicate arthritis, but the existence of a cyst at the base of the thumb has been noted since an October 1994 x-ray.

After prolonged complaints of limited motion and chronic pain, the Veteran underwent a surgery in October 2008 where he had two K-wires placed in the thumb metacarpophalangeal (MP) joint.  A November 2008 VA surgical note describes the incisions as "well-healed," but notes the Veteran was still complaining of pain and difficulty bending.  

The Veteran was afforded a VA examination in January 2009 where the examiner noted arthritis confirmed by x-ray over the MP joint of the right thumb.  On examination of the right thumb, the examiner noted several scars, all well-healed, with range of motion of the MP joint from 0 to 45 degrees with further limitations due to pain.  The Veteran complained of pain, weakness and an overall inability to grasp objects with his right hand.  The Veteran further complained he was not working and could not return to work in construction because of his right thumb.

The Veteran was afforded an additional examination in October 2010 where, in contrast, the Veteran indicated he was working as an architect, but claimed his right thumb did affect his ability to do his job because of pain, weakness, and impaired ability to grasp and manipulate objects with his right hand.  On examination, the Veteran was found to have well-healed scars, a tender MP joint, flexion limited to 15 degrees with pain, but with no change on repetition, and slight laxity of the ulnar collateral ligament.  The examiner found no gaps between his fingertips and the Veteran was able to make a fist.  The examiner also found that the Veteran's median, radial, and ulnar nerves are intact to motor sensation.  On x-ray, the Veteran's MP joint showed degenerative changes.  

In short, the medical evidence shows that prior to February 15, 2007, the Veteran's right thumb had no significant objective findings despite complaints of pain, limited motion and weakness.  Indeed, the 2004 VA examiner found full range of motion, even on repetition, stable ligaments and an unremarkable x-ray (other than evidence of past surgery). 

On February 15, 2007, the Veteran's right thumb complaints worsened and the VA physician, for the first time, noted mild muscle weakness on examination and degenerative cyst was found on x-ray.  Even at that time, however, the Veteran still exhibited full range of motion. 

The Veteran underwent surgery in October 2008 and currently, the Veteran has some amount of limited motion of the right thumb, but with no gaps between the thumb pad and other fingers and no evidence of ankylosis.  Rather, the Veteran's right thumb is currently manifested by x-ray evidence of arthritis of the MP joint and some amount of functional limitations due to pain.  

The Board concludes the Veteran is not entitled to a compensable rating under the old or new DC 5224 or DC 5228.  Under DC 5224, again, the Veteran is entitled to a compensable rating where there is evidence of ankylosis of the right thumb.  The Veteran can move his right thumb, albeit with some limitations, and, therefore, his right thumb is clearly not ankylosed.  

Under the new version of DC 5224, the Board further considered whether a compensable rating is warranted due to any resulting limitation of motion of other digits or interference with overall function of the hand.  The Veteran claims his right thumb pain and limited motion make it difficult to write, grasp objects or maneuver items with his right hand.  The objective evidence, however, indicates the Veteran's other fingers of the right hand are within normal limits.  Prior to February 15, 2007 there simply was no evidence of instability, muscle weakness or neurological abnormality of the right hand.  After February 15, 2007, there is some medical indication of objectively observed muscle weakness in the right upper extremity.  The Veteran, however, is already currently service connected and separately rated for a right wrist disability and, therefore, the functionality of the Veteran's overall right hand is already compensated separately.  Aside from a right wrist disorder, no medical professional has ever identified any separate right hand disorder in which could be separately evaluated.

The Veteran is also not entitled to a higher rating under DC 5228, for limitation of motion of the thumb, at any time during the appellate time frame.  Although there is some recent evidence that the Veteran's right thumb range of motion is limited due to pain, no examiner has ever indicated a gap between the thumb pad and the other fingers.  Indeed, the most recent 2010 VA examiner specifically found no gap between the thumb pad and fingers.  

As explained above, DC 5003 allows for a compensable 10 percent rating for x-ray confirmation of arthritis of any major joint and groups of minor joints where there is also some objective evidence of loss of motion, albeit otherwise non-compensable loss of motion.  In this case, the first evidence of degenerative changes in the right thumb was February 15, 2007.  At that time, however, the Veteran still was found to have full range of motion of the right thumb.  The Veteran was specifically diagnosed with osteoarthritis of the MP joint of the right thumb in June 2007.  The most current VA examination, dated October 2010, further indicates x-ray evidence of arthritis of the MP joint.  

As indicated above, however, the MP joint is considered a minor joint.  See 38 C.F.R. § 4.45.  No medical professional has ever indicated the Veteran's right thumb arthritis encompasses any other minor joint and, therefore, a compensable rating under DC 5003 is also not warranted during any point of the appellate time frame.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

Here, as explained above functional loss was considered.  The Veteran has consistently complained that his right thumb disability interferes with his overall ability to use his right hand.  Specifically, the Veteran claims things like writing, grasping and maneuvering objects are difficult due to pain, limited bending, and muscle weakness.  He further contends his right hand limitations affect his employability.  That is, the Veteran, in 2010, indicated he was currently working as an architect, but his right thumb disability affects his ability to do his job.

Despite his contentions, the medical evidence indicates the Veteran's right hand functional loss is mainly attributable to his service-connected right wrist disability.  While the most recent 2010 VA examination found slight laxity of the ulnar collateral ligament, causing further right hand pain, the examiner further found the Veteran's right thumb limitations do not affect the range of motion of other fingers.  Both the 2009 and 2010 VA examiners indicate it is "certainly feasible" that the Veteran would suffer increased pain and additional loss of motion after repetitive use of the thumb, but neither could ascertain the actual loss without resorting to mere speculation.  Overall, however, neither examiner noted any significant loss of use of the right hand as a whole solely due to the Veteran's right thumb disability.  Indeed, the most persuasive evidence indicates to the contrary.

Again prior to February 15, 2007, there simply was no objective evidence confirming any manifestations of functional loss as described by the Veteran.  Indeed, the 2004 VA examiner found no significant objective manifestations of the right thumb.  The Veteran had full range of motion of the right thumb with no evidence of instable ligaments or pain on movement.  After February 15, 2007, although there is some objective evidence of right handed weakness and arthritis of the right thumb, the Veteran is already compensated for a right wrist disability, which encompasses functional loss of the right hand.  The current rating of the right wrist disability is not part of the current appeal and is not properly before the Board here.

For these reasons, the Board finds the medical evidence does not support a compensable rating at any point during the appellate time frame.  No potentially applicable diagnostic code supports a compensable rating in light of consideration of the medical evidence and functional loss as described above. 

The Board further finds the diagnostic codes related to amputation of the right thumb are not applicable here.  DC 5224 further allows for rating thumb disabilities under amputations codes by analogy, such as DC 5152, if warranted by the evidence.  In this case, the Veteran clearly can use his right hand and, more importantly, has no gaps between his fingertips and his thumb pad or significant limitation of motion.  Rather, the 2009 and 2010 examiners both opined the Veteran has some amount of loss of motion of the right thumb due to pain on repetition, but overall the Veteran has significant use of his right hand.  Accordingly, applying DC 5152, for amputation of the thumb, by analogy is not warranted here.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision warranting a compensable rating for his manifestations at any time during the appellate time frame.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right thumb disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right thumb disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

The Veteran indicates he worked in construction previously but could not continue because of his right thumb disability.  The claims folder, however, reveals a very different picture.  The Veteran was imprisoned until 2002 where, during his time in jail, he was severely beaten receiving head trauma, to include a concussion.  The Veteran is currently in receipt of Social Security Administration (SSA) disability benefits mainly for residuals of this head trauma.  Significantly, the SSA award decision and medical records do not put any significance at all on the Veteran's right thumb disability in rendering the award.  

Most recently, the Veteran was afforded a VA examination in 2010 where the Veteran indicated at that time that he was indeed employed as an architect.  While he further indicated his right thumb disability interferes with his ability to do his job, he clearly did not dispute the fact that he was gainfully employed.

The Veteran has consistently argued that he cannot grasp, manipulate objects or write for prolonged periods of time because of his right thumb.  The Board does not doubt that the Veteran's right thumb disability presents challenges within his job and overall employability. These manifestations, however, are already contemplated in the diagnostic criteria applied as described above.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision in which to assign the Veteran a higher rating. 


ORDER

Entitlement to a compensable rating prior to October 27, 2008 and from February 1, 2009 for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint (right thumb disability) is denied.


REMAND

The claims seeking service connection for a right knee disorder and an initial compensable rating for a right wrist disability were previously remanded in July 2009 for further development.  Regrettably, these claims must once again be remanded because the RO failed to follow the prior Remand orders.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Right Knee

As indicated previously, the Veteran initially claimed his current right knee problems, to include a torn medial meniscus, stem directly from in-service injuries.  Within his brief before the CAVC, however, his representative also for the first time raised the possibility that his right knee conditions are secondary to or otherwise attributable to his service-connected bilateral feet disabilities, to include pes planus and hallux valgus.  

This claim was previously remanded so the RO could properly develop this aspect of the Veteran's claim, to include proper VCAA notice and affording him a new VA examination.

The RO did send the Veteran a VCAA letter in November 2009, which included language explaining the evidence necessary to substantiate secondary service connection claims.  The letter, however, is entirely confusing because it also indicated the Veteran would need to submit "new and material evidence" to reopen his knee claim.  The Board reopened the Veteran's claim in a June 2006 opinion.  Thereafter, the CAVC, as explained in the introduction, vacated in part the Board's decision.  The CAVC decision, however, did not disturb this aspect of the Board's June 2006 opinion.  Indeed, the Veteran did not appeal this aspect of the Board's June 2006 opinion.  Accordingly, as indicated in the Board's June 2006 opinion, the Veteran's claim seeking entitlement to service connection for a right knee disorder is reopened.   The RO should send corrective notice clarifying that the Veteran's right knee claim is indeed reopened and "new and material" evidence for this purpose need not be submitted.

The right knee claim was also previously remanded to afford the Veteran a VA examination to ascertain whether the Veteran's current right knee diagnoses are directly related to in-service injury or, in the alternative caused by or aggravated by the Veteran's service-connected bilateral feet disabilities.  The Board indicated that the claims file must be made available to the examiner and the examiner must indicate he reviewed the claims file.  

In this case, the Veteran was afforded a VA examination in January 2010.  The examiner indicated the claims folder was reviewed, but in rendering an opinion the examiner merely addressed whether the Veteran's right knee disability was likely directly related to the Veteran's military service.  The examiner did not make any findings or otherwise render an opinion as to the secondary aspect of the Veteran's claim.  For these reasons, a new VA examination is indicated.


Right Wrist

The Veteran claims his right wrist is worse than currently rated.  The Board, within the July 2009 Remand, specifically indicated the Veteran should be afforded a VA examination to assess the current severity of the Veteran's right wrist disability.

The Veteran was afforded VA examinations in January 2010 and October 2010.  At those times, the Veteran's right knee and right thumb joints were examined, but not the Veteran's right wrist.  It does not appear the Veteran has been afforded an examination with respect to his right wrist and, therefore, corrective action is needed.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from February 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issues of entitlement to service connection for a right knee disability, also claimed as secondary to service-connected bilateral foot disabilities, and entitlement to an initial compensable rating for his right wrist, including an explanation as to the information or evidence needed to establish service connection for a disease or injury claimed to be secondary to another disease or injury and including an explanation of how disability ratings and effective dates are determined.  The RO should also explain that, contrary to the VCAA letter sent to him in November 2009, the Veteran's right knee claim has already been reopened by the Board in a June 2006 decision and, therefore, "new and material" evidence need not be submitted for purposes of "reopening" the claim. 

2. Obtain any and all medical and hospitalization records for the Veteran's right knee or right wrist disabilities from the VAMC in Jackson, Mississippi from February 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After the above is complete and the above mentioned records are obtained, to the extent possible, schedule the Veteran for an appropriate examination for his claimed right knee disability, also claimed as secondary to his service-connected bilateral foot disabilities, to determine the extent and likely etiology of any right knee condition(s) found, specifically commenting on whether the Veteran has any right knee disability caused or aggravated by his bilateral foot disabilities, any in-service orthopedic injury or any other in-service incident.  The examiner should also comment on whether any diagnosed right knee disability is directly related to any incident of his military service.  

The examiner must be instructed to review the entire claims folder, to include the prior VA examinations, a copy of this decision, the VA outpatient treatment records, medical records relied upon by the SSA in its disability determination and any other private records obtained.

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered including the January 2010 VA examination.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After the above is complete and the above mentioned records are obtained, to the extent possible, schedule the Veteran for appropriate examinations for his right wrist disability to ascertain the current level of severity of each disability.  The examiner(s) must conduct all necessary tests to ascertain any and all manifestations of the Veteran's right wrist disability and any other complication found.  

The examiner(s) must be instructed to review the entire claims folder, to include the prior VA examinations, a copy of this decision, the VA outpatient treatment records, medical records relied upon by the SSA in its disability determination and any other private records obtained.

The examiner(s) should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

5.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, provide the appellant a supplemental statement of the case (SSOC) covering all evidence received since the statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


